UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-03386) Exact name of registrant as specified in charter:	Putnam Global Health Care Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	September 1, 2013 — February 28, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Health Care Fund Semiannual report 2 | 28 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 23 Shareholder meeting results 48 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. The health-care industries may be affected by technological obsolescence, changes in regulatory approval policies for drugs, medical devices or procedures, and changes in governmental and private payment systems. The fund concentrates on a limited group of industries and is non-diversified. Because the fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Stock and bond markets have exhibited some volatility this year, as the global economy continues to heal slowly, and new geopolitical risks have emerged. This fluctuating investment climate drives home the importance of portfolio diversification. In a changing market environment, we believe Putnam’s active fundamental research and risk-mitigation strategies are well suited to serve investors pursuing income and capital appreciation goals. In addition to sound investment strategies, your portfolio also benefits from sound advice, we believe. An experienced advisor can help you assess your individual needs, time horizon, and risk tolerance — and can help guide you toward your investment goals. As always, thank you for investing with Putnam. About the fund Investing in the health-care sector for over 30 years Since 1982, Putnam Global Health Care Fund has sought to capitalize on the growth potential of stocks in the health-care sector. The fund invests across a range of industries, including manufacturers of medical devices, pharmaceutical firms that are developing innovative drugs and treatments, and health-care providers that can deliver high-quality care at a reasonable cost. Since many medical innovations happen overseas, the fund can invest in international as well as U.S. companies. Besides its wide range of opportunities, the health-care sector offers another advantage for investors: Its products and services tend to stay in demand regardless of economic conditions. The fund invests in businesses at different stages of growth, from small, rapidly growing companies to large, established globalcorporations. The fund’s portfolio managers invest with a long-term view and seek stocks that can help investors build wealth over time. Their disciplined investment process includes analyzing each company’s valuation, financial strength, competitive positioning, earnings, and cash flow. They conduct intensive fundamental research with support from analysts on Putnam’s Global Equity Research team. Sector investing at Putnam In recent decades, innovation and business growth have propelled stocks in different industries to market-leading performance. Finding these stocks, many of which are in international markets, requires rigorous research and in-depth knowledge of global markets. Putnam’s sector funds invest in nine sectors worldwide and offer active management, risk controls, and the expertise of dedicated sector analysts. The funds’ managers invest with flexibility and precision, using fundamental research to hand select stocks for the portfolios. All sectors in one fund: Putnam Global Sector Fund A portfolio of individual Putnam Global Sector Funds that provides exposure to all sectors of the MSCI World Index. Individual sector funds: Global Consumer Fund Retail, hotels, restaurants, media, food and beverages Global Energy Fund Oil and gas, energy equipment and services Global Financials Fund Commercial banks, insurance, diversified financial services, mortgage finance Global Health Care Fund Pharmaceuticals, biotechnology, health-care services Global Industrials Fund Airlines, railroads, trucking, aerospace and defense, construction, commercial services Global Natural Resources Fund Metals, chemicals, oil and gas, forest products Global Technology Fund Software, computers, Internet services Global Telecommunications Fund Diversified and wireless telecommunications services Global Utilities Fund Electric, gas, and water utilities Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the MSCI World Health Care Index (ND), was introduced on 1/1/01, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, but cumulative. 4 Global Health Care Fund Interview with your fund’s portfolio manager Kelsey, how was the environment for health - care investing during the six months ended February28, 2014? Health-care stocks in markets worldwide extended their rally during the period, outperforming the broader stock market by a considerable margin. Companies in the sector continued to offer solid fundamentals, and stock valuations remained reasonable, in my view. All health-care subsectors delivered gains for the period, led by life sciences tools and services, biotechnology, and pharmaceuticals. How did the fund perform for the period? The fund delivered a solid positive return for the period and also outperformed its benchmark, the MSCI World Health Care Index. I’m pleased to report that our stock selection — particularly in biotechnology and pharmaceuticals — was a key contributor to the fund’s outperformance. Could you highlight some stocks that helped performance for the period? The top contributor to fund performance was the stock of Actavis, a pharmaceutical company formed when Watson Pharmaceuticals acquired Actavis Group in November2012. The management of Actavis continues to make acquisitions that will, in our view, further boost the company’s growth potential. Its most recent acquisition, announced in February2014, was Forest This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/28/14. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Global Health Care Fund 5 Laboratories, a U.S. specialty pharmaceutical company. Through its acquisitions, Actavis has been able to broaden its product line while also streamlining costs. In addition to its stock price advance, Actavis’s earnings have also grown, both organically and as a result of acquisitions. Another notable contributor was Auxilium Pharmaceuticals, a small-cap biotechnology company. During the period, the company received FDA approval for a key product, XIAFLEX, for treatment of Peyronie’s disease. Also contributing to the stock’s advance was the progress the company has made in diversifying its product line. Auxilium’s management has moved the business from a one-product company to a solid franchise of urology treatments. Its broader product line, we believe, increases the company’s earnings growth potential and also makes it an attractive acquisition candidate for large pharmaceutical companies looking to expand their presence in the urology area. Receptos, a biopharmaceutical company that specializes in treatments for immune disorders, was also a portfolio highlight. The company’s key product — currently known as RPC1063 — is in Phase 3 testing for the treatment of multiple sclerosis and Phase 2 testing for the treatment of inflammatory bowel disease. We believe the compound has great revenue-generating potential, particularly as a competitor to a similar product offered by Novartis. What are some holdings that detracted from returns during the period? The top detractor in the fund’s portfolio was Sanofi, a diversified health-care company. The company struggled with a number of operational headwinds, including some manufacturing issues with its vaccines. Allocations are shown as a percentage of the fund’s net assets as of 2/28/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Global Health Care Fund Investors have also been disappointed with the company’s financial results over the past several quarters. At the close of the period, Sanofi remained in the fund’s portfolio because I believe the stock is attractively priced relative to its growth potential, and the issues that caused the recent decline have been addressed. Also dampening fund performance was the stock of Cigna, a managed-care company. The stock’s performance was weak due in part to ongoing concerns about the potential effects of the Affordable Care Act on the profitability of managed-care companies. In addition, Cigna delivered an earnings forecast that was below investor expectations. We believe these are short-term setbacks and that, among HMOs, Cigna is less vulnerable to the impact of the Affordable Care Act. Cigna remained in the fund’s portfolio at the close of the period. Another detractor for the period was Catamaran, a provider of pharmacy benefit management services. Catamaran announced a disappointing earnings forecast, based in large part on weaker-than-expected profit margins. We believe this is a fundamentally strong company with the ability to consolidate and improve its margins, and we continued to maintain a position in Catamaran at the close of the period. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 2/28/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Global Health Care Fund 7 As the fund enters the second half of its fiscal year, what is your outlook for the health - care sector? The most notable concern for investors continues to be the impact of the Affordable Care Act on businesses in the health-care sector. After serious problems with the rollout of the government website in November, the pace of enrollment has improved recently. While the numbers are increasing, it will be a while before we have more information about who has enrolled, and how the newly covered individuals will impact cost trends for health-care providers. In the meantime, I believe a number of trends can support continued growth across the health-care sector. Companies of all sizes have continued to experience positive pipeline progression — success with the development of new drugs and compounds, FDA approvals of products, and favorable clinical trial results. And, despite the extended rally in the sector, I believe we can continue to find health-care stocks that offer a combination of attractive valuations and growth potential. Thank you, Kelsey, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Global Health Care Fund Portfolio Manager Kelsey Chen holds an M.B.A. from the Wharton School of the University of Pennsylvania, a Ph.D. from the University of Texas Medical School, and a B.S. from Wuhan University in Wuhan, China. Kelsey joined Putnam in 2000 and has been in the investment industry since 1999. In addition to Kelsey, your fund is also managed by Isabel Buccellati , who holds degrees from European Business School in Oestrich Winkel, Germany. She joined Putnam in 2012 and has been in the investment industry since 1994. IN THE NEWS Did severe winter weather chill U.S. economic growth? In its Beige Book released in early March, the Federal Reserve, summarizing economic activity in 12 U.S. districts, mentioned the word “weather” 119 times. Manufacturing businesses in nine of those districts —Boston, New York, Philadelphia, Cleveland, Richmond, Atlanta, Chicago, St. Louis, and Dallas — reported that Mother Nature wreaked economic havoc, citing power outages, supply-chain disruptions, sluggish factory production, and declining retail and auto sales. Snow, ice, and bitter cold hit New York and Philadelphia particularly hard, with both regions experiencing the most notable drop in economic activity. Based on anecdotal reports from bank and branch directors, businesses, and other sources, the Beige Book is an important resource for the Fed in making interest-rate decisions. Fed Chair Janet Yellen and her central bank colleagues will try to determine whether the economic weakness is part of a trend —or a temporary setback that will reverse as the weather improves. Global Health Care Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/14 Class A Class B Class C Class M Class R Class Y (inception dates) (5/28/82) (3/1/93) (7/26/99) (7/3/95) (1/21/03) (4/4/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 12.33% 12.12% 12.04% 12.04% 11.49% 11.49% 11.69% 11.57% 12.04% 12.45% 10 years 137.04 123.41 123.15 123.15 119.91 119.91 125.52 117.62 131.19 143.05 Annual average 9.01 8.37 8.36 8.36 8.20 8.20 8.47 8.09 8.74 9.29 5 years 159.68 144.74 150.14 148.14 150.12 150.12 153.26 144.40 156.41 162.89 Annual average 21.03 19.60 20.13 19.93 20.12 20.12 20.42 19.57 20.72 21.33 3 years 78.73 68.46 74.75 71.75 74.76 74.76 76.08 69.92 77.37 80.09 Annual average 21.36 18.99 20.45 19.76 20.45 20.45 20.75 19.33 21.05 21.66 1 year 44.19 35.90 43.10 38.10 43.09 42.09 43.47 38.45 43.81 44.55 6 months 24.42 17.27 23.97 18.97 23.96 22.96 24.12 19.77 24.27 24.57 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Class B share performance reflects conversion to class A shares after eight years. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 10 Global Health Care Fund Comparative index returns For periods ended 2/28/14 MSCI World Health Care Index (ND) Annual average (life of fund) —* 10 years 133.39% Annual average 8.85 5 years 170.99 Annual average 22.07 3 years 81.68 Annual average 22.02 1 year 35.56 6 months 21.55 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s benchmark, the MSCI World Health Care Index (ND), was introduced on 1/1/01, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the 6-month period ended 2/28/14 Distributions Class A Class B Class C Class M Class R Class Y Number 1 — — — 1 1 Income $0.215 — — — $0.108 $0.353 Capital gains Long-term gains 4.241 $4.241 $4.241 $4.241 4.241 4.241 Short-term gains 1.893 1.893 1.893 1.893 1.893 1.893 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/13 $55.14 $58.50 $42.85 $47.79 $48.48 $50.24 $53.16 $57.30 2/28/14 61.63 65.39 46.39 52.51 53.44 55.38 59.21 64.25 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Global Health Care Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class Y (inception dates) (5/28/82) (3/1/93) (7/26/99) (7/3/95) (1/21/03) (4/4/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 12.19% 11.98% 11.91% 11.91% 11.35% 11.35% 11.56% 11.44% 11.91% 12.32% 10 years 137.74 124.07 123.84 123.84 120.56 120.56 126.20 118.28 131.88 143.80 Annual average 9.05 8.40 8.39 8.39 8.23 8.23 8.50 8.12 8.77 9.32 5 years 137.57 123.91 128.88 126.88 128.82 128.82 131.73 123.62 134.68 140.58 Annual average 18.89 17.49 18.01 17.80 18.00 18.00 18.30 17.46 18.60 19.19 3 years 70.10 60.32 66.30 63.30 66.30 66.30 67.56 61.69 68.84 71.38 Annual average 19.37 17.04 18.48 17.76 18.48 18.48 18.77 17.37 19.08 19.67 1 year 32.56 24.93 31.57 26.57 31.57 30.57 31.91 27.29 32.23 32.90 6 months 16.67 9.96 16.26 11.26 16.23 15.23 16.38 12.31 16.53 16.83 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/13 1.21% 1.96% 1.96% 1.71% 1.46% 0.96% Annualized expense ratio for the six-month period ended 2/28/14 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 12 Global Health Care Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2013, to February 28, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.51 $10.66 $10.66 $9.28 $7.90 $5.12 Ending value (after expenses) $1,244.20 $1,239.70 $1,239.60 $1,241.20 $1,242.70 $1,245.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2014, use the following calculation method. To find the value of your investment on September 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.86 $9.59 $9.59 $8.35 $7.10 $4.61 Ending value (after expenses) $1,018.99 $1,015.27 $1,015.27 $1,016.51 $1,017.75 $1,020.23 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Global Health Care Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Health Care Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the health-care sector. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Global Health Care Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2014, Putnam employees had approximately $460,000,000 and the Trustees had approximately $109,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Health Care Fund 15 Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL, and another affiliate, The Putnam Advisory Company (“PAC”), provides services to your fund under a sub-advisory contract among Putnam Management, PIL and PAC. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management, sub-management and sub-advisory contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management and sub-advisory contracts to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management and sub-advisory contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management and sub-advisory contracts in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management and sub-advisory contracts in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management, sub-management and sub-advisory contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management and sub-advisory contracts were identical to those of the previous sub-management and sub-advisory contracts, respectively, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees 16 Global Health Care Fund considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management, sub-management and sub-advisory contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management, sub-management and sub-advisory contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Global Health Care Fund 17 Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in the sub-management and sub-advisory contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to 18 Global Health Care Fund reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2012. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general Global Health Care Fund 19 indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of 20 Global Health Care Fund the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered information about the total return of your fund and your fund’s performance relative to its benchmark over the one-year, three-year and five-year periods ended December 31, 2012. Your fund’s class A shares’ return net of fees and expenses was positive over the one-year, three-year and five-year periods, exceeded the return of its benchmark over the one-year and five-year periods, and lagged the return of its benchmark over the three-year period. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft Global Health Care Fund 21 dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 Global Health Care Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Global Health Care Fund 23 The fund’s portfolio 2/28/14 (Unaudited) COMMON STOCKS (99.3%)* Shares Value Biotechnology (22.4%) Amgen, Inc. 119,335 $14,799,927 Amicus Therapeutics, Inc. † 407,042 1,025,746 Anacor Pharmaceuticals, Inc. † 72,800 1,383,200 Auspex Pharmaceuticals, Inc. † 148,038 3,656,539 BIND Therapeutics, Inc. † 219,685 3,000,897 BioMarin Pharmaceutical, Inc. † 177,800 14,401,800 Celgene Corp. † 430,600 69,218,950 ChemoCentryx, Inc. † S 180,888 1,374,749 Chimerix, Inc. † 90,251 1,805,020 Conatus Pharmaceuticals, Inc. † S 171,528 1,924,544 Concert Pharmaceuticals, Inc. † 146,831 2,096,747 FivePrime Therapeutics, Inc. † 401,997 5,611,878 Gilead Sciences, Inc. † 976,500 80,844,435 Grifols SA ADR (Spain) 382,200 16,082,976 Insmed, Inc. † 216,900 4,340,169 InterMune, Inc. † 351,200 10,550,048 Intrexon Corp. † S 23,771 617,571 Kindred Biosciences, Inc. † 135,406 3,054,759 Medivation, Inc. † 41,900 3,013,029 Merrimack Pharmaceuticals, Inc. † S 520,434 2,591,761 Neuralstem, Inc. † S 491,038 1,753,006 OncoGenex Pharmaceutical, Inc. † 45,200 498,104 Portola Pharmaceuticals, Inc. † 180,369 4,399,200 PTC Therapeutics, Inc. † 198,149 6,213,953 Puma Biotechnology, Inc. † 57,136 6,642,631 Receptos, Inc. † 288,956 13,403,223 Retrophin, Inc. † 672,000 11,874,240 TESARO, Inc. † 119,699 3,951,264 Trevena, Inc. † 450,443 3,594,535 Ultragenyx Pharmaceutical, Inc. † 58,406 3,256,718 uniQure BV (Netherlands) † 86,451 1,426,442 Verastem, Inc. † 355,447 4,752,326 Vertex Pharmaceuticals, Inc. † 207,500 16,778,450 Food and staples retail (2.1%) CVS Caremark Corp. 416,600 30,470,124 Health-care equipment and supplies (8.4%) Abbott Laboratories 439,300 17,475,354 Antares Pharma, Inc. † S 650,400 2,894,280 Baxter International, Inc. 294,000 20,433,000 CareFusion Corp. † 77,900 3,157,287 Covidien PLC 161,200 11,598,340 Elekta AB Class B (Sweden) S 288,608 3,837,364 Globus Medical, Inc. Class A † 36,410 861,461 Intuitive Surgical, Inc. † 7,700 3,425,191 Medtronic, Inc. 322,100 19,087,646 24 Global Health Care Fund COMMON STOCKS (99.3%)* cont. Shares Value Health-care equipment and supplies cont. Olympus Corp. (Japan) † 167,000 $5,817,977 St. Jude Medical, Inc. 96,900 6,523,308 Stryker Corp. 116,400 9,339,936 Unilife Corp. † S 557,524 2,581,336 Zimmer Holdings, Inc. 138,600 13,006,224 Health-care providers and services (12.0%) Aetna, Inc. 541,500 39,372,465 AmerisourceBergen Corp. 188,100 12,762,585 Cardinal Health, Inc. 107,960 7,722,379 Catamaran Corp. † 258,100 11,635,148 CIGNA Corp. 228,700 18,202,233 Express Scripts Holding Co. † 428,464 32,267,623 Fresenius Medical Care AG & Co., KGaA (Germany) 70,936 4,906,420 Fresenius Medical Care AG & Co., KGaA ADR (Germany) S 42,420 1,457,127 LifePoint Hospitals, Inc. † 25,900 1,405,075 Quest Diagnostics, Inc. 117,300 6,216,900 Sinopharm Group Co. (China) 310,800 860,898 UnitedHealth Group, Inc. 358,400 27,693,568 WellPoint, Inc. 76,200 6,902,958 Life sciences tools and services (2.7%) Morphosys AG (Germany) † 8,476 787,137 PerkinElmer, Inc. 166,000 7,523,120 Quintiles Transnational Corp. † 14,917 807,756 Sequenom, Inc. † S 284,000 673,080 Thermo Fisher Scientific, Inc. 231,900 28,880,826 Personal products (0.2%) Synutra International, Inc. † 350,824 2,568,032 Pharmaceuticals (51.5%) AbbVie, Inc. 957,800 48,761,598 Actavis PLC † 354,552 78,292,173 Aerie Pharmaceuticals, Inc. † 288,936 6,636,860 Allergan, Inc. 221,400 28,117,800 Aspen Pharmacare Holdings, Ltd. (South Africa) 230,928 5,854,558 Astellas Pharma, Inc. (Japan) 322,500 20,954,721 AstraZeneca PLC (United Kingdom) 821,375 56,172,738 Auxilium Pharmaceuticals, Inc. † 713,300 21,933,975 Bayer AG (Germany) 193,827 27,529,812 Bristol-Myers Squibb Co. 611,600 32,885,732 Cempra, Inc. † 271,257 3,089,617 Daiichi Sankyo Co., Ltd. (Japan) 261,000 4,507,088 Eli Lilly & Co. 889,400 53,017,134 GlaxoSmithKline PLC (United Kingdom) 1,451,256 40,620,830 Hi-Tech Pharmacal Co., Inc. † 17,100 741,456 Johnson & Johnson 569,600 52,471,552 Medicines Co. (The) † 82,800 2,529,540 Merck & Co., Inc. 794,400 45,272,856 Global Health Care Fund 25 COMMON STOCKS (99.3%)* cont. Shares Value Pharmaceuticals cont. Mitsubishi Tanabe Pharma Corp. (Japan) 180,800 $2,665,931 Novartis AG (Switzerland) 401,368 33,519,590 Pernix Therapeutics Holdings † S 117,145 429,922 Pfizer, Inc. 991,940 31,851,193 Roche Holding AG-Genusschein (Switzerland) 95,913 29,597,258 Sanofi (France) 608,746 63,296,207 Sanofi CVR (France) † 1,134,262 385,649 Shire PLC (United Kingdom) 263,005 14,621,788 Sihuan Pharmaceutical Holdings Group, Ltd. (China) 1,928,000 2,329,249 Stada Arzneimittel AG (Germany) 52,461 2,697,345 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 293,665 14,650,947 Zoetis, Inc. 374,856 11,628,033 Total common stocks (cost $854,096,115) CONVERTIBLE BONDS AND NOTES (0.2%)* Principal amount Value Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 $2,134,000 $3,042,284 Total convertible bonds and notes (cost $2,134,000) U.S. TREASURY OBLIGATIONS (0.0%)* Principal amount Value U.S. Treasury Notes 1s, May 31, 2018 i $73,000 $72,432 Total U.S. treasury obligations (cost $72,432) WARRANTS (—%)*† Expiration Strike date price Warrants Value Neuralstem, Inc. Ser. J F 1/3/19 $3.64 245,519 $— Total warrants (cost $—) $— SHORT-TERM INVESTMENTS (1.1%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% d 13,681,134 $13,681,134 SSgA Prime Money Market Fund zero% P 630,000 630,000 U.S. Treasury Bills with an effective yield of 0.13%, December 11, 2014 $270,000 269,809 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.12%, November 13, 2014 1,339,000 1,338,146 U.S. Treasury Bills with an effective yield of 0.10%, August 21, 2014 40,000 39,986 Total short-term investments (cost $15,958,714) TOTAL INVESTMENTS Total investments (cost $872,261,261) 26 Global Health Care Fund Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank CVR Contingent Value Rights Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2013 through February 28, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,429,894,436. † Non-income-producing security. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $35,699 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 75.1% Japan 2.4% United Kingdom 7.8 Spain 1.1 France 4.5 Israel 1.0 Switzerland 4.4 Other 1.1 Germany 2.6 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Global Health Care Fund 27 FORWARD CURRENCY CONTRACTS at 2/28/14 (aggregate face value $90,311,822) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 3/19/14 $33,120,925 $32,513,718 $607,207 Citibank, N.A. Danish Krone Buy 3/19/14 15,424,716 15,156,724 267,992 Credit Suisse International Japanese Yen Buy 5/21/14 15,051,207 15,040,499 10,708 HSBC Bank USA, National Association Australian Dollar Buy 4/16/14 14,256,826 14,242,845 13,981 JPMorgan Chase Bank N.A. Swiss Franc Buy 3/19/14 13,753,380 13,358,036 395,344 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer staples $33,038,156 $— $— Health care 1,349,982,127 37,135,864 — Total common stocks — Convertible bonds and notes $— $3,042,284 $— U.S. treasury obligations — 72,432 — Short-term investments 630,000 15,329,075 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,295,232 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. The accompanying notes are an integral part of these financial statements. 28 Global Health Care Fund Statement of assets and liabilities 2/28/14 (Unaudited) ASSETS Investment in securities, at value, including $13,075,873 of securities on loan (Note 1): Unaffiliated issuers (identified cost $858,580,127) $1,425,548,804 Affiliated issuers (identified cost $13,681,134) (Notes 1 and 5) 13,681,134 Dividends, interest and other receivables 5,391,850 Receivable for shares of the fund sold 598,203 Receivable for investments sold 7,257,319 Unrealized appreciation on forward currency contracts (Note 1) 1,295,232 Total assets LIABILITIES Payable to custodian 2,621,350 Payable for investments purchased 3,165,430 Payable for shares of the fund repurchased 1,247,741 Payable for compensation of Manager (Note 2) 660,427 Payable for custodian fees (Note 2) 14,226 Payable for investor servicing fees (Note 2) 459,414 Payable for Trustee compensation and expenses (Note 2) 466,090 Payable for administrative services (Note 2) 4,522 Payable for distribution fees (Note 2) 563,497 Collateral on securities loaned, at value (Note 1) 13,681,134 Collateral on certain derivative contracts, at value (Note 1) 702,432 Other accrued expenses 291,843 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $789,526,622 Undistributed net investment income (Note 1) 2,067,349 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 69,979,429 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 568,321,036 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Global Health Care Fund 29 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,304,349,555 divided by 21,164,194 shares) $61.63 Offering price per class A share (100/94.25 of $61.63)* $65.39 Net asset value and offering price per class B share ($34,271,873 divided by 738,825 shares)** $46.39 Net asset value and offering price per class C share ($30,894,084 divided by 588,371 shares)** $52.51 Net asset value and redemption price per class M share ($13,688,575 divided by 256,156 shares) $53.44 Offering price per class M share (100/96.50 of $53.44)* $55.38 Net asset value, offering price and redemption price per class R share ($5,031,138 divided by 84,970 shares) $59.21 Net asset value, offering price and redemption price per class Y share ($41,659,211 divided by 648,379 shares) $64.25 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 30 Global Health Care Fund Statement of operations Six months ended 2/28/14 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $229,171) $10,304,080 Interest (including interest income of $1,559 from investments in affiliated issuers) (Note 5) 17,393 Securities lending (Note 1) 121,028 Total investment income EXPENSES Compensation of Manager (Note 2) 4,028,139 Investor servicing fees (Note 2) 1,468,912 Custodian fees (Note 2) 16,222 Trustee compensation and expenses (Note 2) 46,364 Distribution fees (Note 2) 1,820,877 Administrative services (Note 2) 20,198 Other 353,466 Total expenses Expense reduction (Note 2) (33,618) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 107,283,030 Net realized gain on foreign currency transactions (Note 1) 1,842,245 Net realized gain on written options (Notes 1 and 3) 101,058 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 619,816 Net unrealized appreciation of investments and written options during the period 173,094,461 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Global Health Care Fund 31 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/14* Year ended 8/31/13 Operations: Net investment income $2,721,941 $8,458,835 Net realized gain on investments and foreign currency transactions 109,226,333 91,715,806 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 173,714,277 188,573,351 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (4,197,259) — Class R (8,002) — Class Y (189,598) — Net realized short-term gain on investments Class A (36,890,202) (26,865,492) Class B (1,255,203) (950,970) Class C (977,923) (611,703) Class M (436,335) (311,581) Class R (140,257) (86,870) Class Y (1,016,740) (632,741) From net realized long-term gain on investments Class A (82,647,303) (31,119,851) Class B (2,812,107) (1,101,563) Class C (2,190,898) (708,571) Class M (977,547) (360,922) Class R (314,227) (100,627) Class Y (2,277,864) (732,941) Redemption fees (Note 1) — 5,783 Increase (decrease) from capital share transactions (Note 4) 83,473,516 (28,157,758) Total increase in net assets NET ASSETS Beginning of period 1,197,089,834 1,000,077,649 End of period (including undistributed net investment income of $2,067,349 and $3,740,267, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 32 Global Health Care Fund This page left blank intentionally. Global Health Care Fund 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees reimbursements end of period value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A February 28, 2014** .13 12.71 (.22) (6.13) — — * .58* .23* 13* August 31, 2013 .40 12.65 — (2.94) — b — 1.21 .80 30 August 31, 2012 .36 5.55 (.99) (4.22) — b .01 e 1.28 .85 25 August 31, 2011 .28 4.10 — (2.95) — b .03 f,g 1.26 .59 35 August 31, 2010 .12 (.48) — (.15) — b — h 1.33 .27 40 August 31, 2009 .07 (5.55) — (5.09) — b — i 1.38 j .17 j 27 Class B February 28, 2014** (.07) 9.74 — (6.13) — — * .95* (.15)* 13* August 31, 2013 .02 9.90 — (2.94) — b — 1.96 .05 30 August 31, 2012 .03 4.43 (.66) (4.22) — b .01 e 2.03 .09 25 August 31, 2011 (.07) 3.45 — (2.95) — b .03 f,g 2.01 (.18) 35 August 31, 2010 (.20) (.37) — (.15) — b — h 2.08 (.48) 40 August 31, 2009 (.20) (4.99) — (5.09) — b — i 2.13 j (.57) j 27 Class C February 28, 2014** (.07) 10.92 — (6.13) — — * .95* (.14)* 13* August 31, 2013 .02 11.03 — (2.94) — b — 1.96 .05 30 August 31, 2012 .04 4.90 (.69) (4.22) — b .01 e 2.03 .10 25 August 31, 2011 (.07) 3.74 — (2.95) — b .03 f,g 2.01 (.16) 35 August 31, 2010 (.20) (.43) — (.15) — b — h 2.08 (.48) 40 August 31, 2009 (.21) (5.27) — (5.09) — b — i 2.13 j (.57) j 27 Class M February 28, 2014** (.01) 11.10 — (6.13) — — * .83* (.02)* 13* August 31, 2013 .13 11.17 — (2.94) — b — 1.71 .30 30 August 31, 2012 .13 4.95 (.78) (4.22) — b .01 e 1.78 .35 25 August 31, 2011 .04 3.76 — (2.95) — b .03 f,g 1.76 .09 35 August 31, 2010 (.10) (.43) — (.15) — b — h 1.83 (.23) 40 August 31, 2009 (.12) (5.26) — (5.09) — b — i 1.88 j (.33) j 27 Class R February 28, 2014** .06 12.23 (.11) (6.13) — — * .70* .11* 13* August 31, 2013 .26 12.21 — (2.94) — b — 1.46 .54 30 August 31, 2012 .26 5.38 (.91) (4.22) — b .01 e 1.53 .63 25 August 31, 2011 .17 4.00 — (2.95) — b .03 f,g 1.51 .37 35 August 31, 2010 .01 (.47) — (.15) — b — h 1.58 .02 40 August 31, 2009 (.03) (5.49) — (5.09) — b — i 1.63 j (.07) j 27 Class Y February 28, 2014** .23 13.20 (.35) (6.13) — — * .46* .37* 13* August 31, 2013 .55 13.11 — (2.94) — b — .96 1.05 30 August 31, 2012 .48 5.74 (1.11) (4.22) — b .01 e 1.03 1.11 25 August 31, 2011 .41 4.21 — (2.95) — b .03 f,g 1.01 .85 35 August 31, 2010 .25 (.52) — (.15) — b — h 1.08 .52 40 August 31, 2009 .18 (5.62) — (5.09) — b — i 1.13 j .43 j 27 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 Global Health Care Fund Global Health Care Fund 35 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage service arrangements (Note 2). e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Canadian Imperial Holdings, Inc./CIBC World Markets Corp. which amounted to $0.01 per share outstanding on November 29, 2011. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to $0.03 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding as of December 21, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding on March 31, 2010. i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp. which amounted to less than $0.01 per share outstanding as of May 21, 2009. j Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2009 <0.01% The accompanying notes are an integral part of these financial statements. 36 Global Health Care Fund Notes to financial statements 2/28/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2013 through February 28, 2014. Putnam Global Health Care Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified open-end management investment company. The investment objective of the fund is to seek capital appreciation. The fund concentrates in the health care industries, investing mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. Potential investments include companies that manufacture health care supplies or provide health care-related services, and companies in the research, development, production and marketing of pharmaceuticals and biotechnology products. The fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management also considers other factors that Putnam Management believes will cause the stock price to rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before January 2, 2013 and held for 90 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after January 2, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no Global Health Care Fund 37 sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. 38 Global Health Care Fund The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Global Health Care Fund 39 Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $13,681,134 and the value of securities loaned amounted to $13,075,873. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $872,845,718, resulting in gross unrealized appreciation and depreciation of $593,516,829 and $27,132,609, respectively, or net unrealized appreciation of $566,384,220. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. 40 Global Health Care Fund The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $1,345,399 ClassR 4,905 ClassB 35,571 ClassY 38,693 ClassC 30,551 Total ClassM 13,793 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $860 under the expense offset arrangements and by $32,758 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $845, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense Global Health Care Fund 41 for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,474,569 ClassM 45,420 ClassB 156,064 ClassR 10,756 ClassC 134,068 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $52,356 and $4,053 from the sale of classA and classM shares, respectively, and received $5,242 and $213 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $8 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $171,054,518 and $220,727,037, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written option Written option contract amount premiums Written options outstanding at the beginning of the reporting period $— $— Options opened 1,010,584 101,058 Options exercised — — Options expired (1,010,584) (101,058) Options closed — — Written options outstanding at the end of the reporting period $— $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/28/14 Year ended 8/31/13 ClassA Shares Amount Shares Amount Shares sold 520,377 $30,137,946 1,013,590 $51,572,574 Shares issued in connection with reinvestment of distributions 2,004,791 112,468,756 1,164,009 52,286,976 2,525,168 142,606,702 2,177,599 103,859,550 Shares repurchased (1,296,699) (75,490,829) (2,737,936) (135,785,746) Net increase (decrease) 42Global Health Care Fund Six months ended 2/28/14 Year ended 8/31/13 ClassB Shares Amount Shares Amount Shares sold 70,161 $3,138,771 145,470 $5,742,838 Shares issued in connection with reinvestment of distributions 90,173 3,812,518 54,004 1,894,937 160,334 6,951,289 199,474 7,637,775 Shares repurchased (112,026) (4,997,050) (234,320) (9,186,680) Net increase (decrease) Six months ended 2/28/14 Year ended 8/31/13 ClassC Shares Amount Shares Amount Shares sold 76,065 $3,811,606 110,379 $4,871,962 Shares issued in connection with reinvestment of distributions 59,068 2,827,008 29,550 1,156,602 135,133 6,638,614 139,929 6,028,564 Shares repurchased (45,855) (2,289,874) (83,422) (3,683,303) Net increase Six months ended 2/28/14 Year ended 8/31/13 ClassM Shares Amount Shares Amount Shares sold 20,415 $1,036,995 7,220 $327,339 Shares issued in connection with reinvestment of distributions 26,208 1,276,065 16,077 637,152 46,623 2,313,060 23,297 964,491 Shares repurchased (12,012) (612,624) (38,994) (1,744,727) Net increase (decrease) Six months ended 2/28/14 Year ended 8/31/13 ClassR Shares Amount Shares Amount Shares sold 20,831 $1,165,884 28,346 $1,394,585 Shares issued in connection with reinvestment of distributions 7,607 410,156 3,787 164,336 28,438 1,576,040 32,133 1,558,921 Shares repurchased (14,084) (788,479) (31,338) (1,508,844) Net increase Six months ended 2/28/14 Year ended 8/31/13 ClassY Shares Amount Shares Amount Shares sold 118,256 $7,192,816 144,677 $7,503,389 Shares issued in connection with reinvestment of distributions 53,883 3,150,023 27,168 1,266,041 172,139 10,342,839 171,845 8,769,430 Shares repurchased (45,855) (2,776,172) (98,730) (5,067,189) Net increase Global Health Care Fund 43 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $1,296,505 $85,651,644 $86,948,149 $1,559 $— * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates a majority of its investments in the health-care sector, which involves more risk than a fund that invests more broadly. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $—* Written equity option contracts (contract amount) (Note 3) $—* Forward currency contracts (contract amount) $98,800,000 Warrants (number of warrants) 110,000 * For the reporting period, the transactions were minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $1,295,232 Payables $— Total $— The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options contracts Total Foreign exchange contracts $— $1,818,480 $1,818,480 Equity contracts (586,139) — (586,139) Total 44 Global Health Care Fund Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $559,621 $559,621 Total Global Health Care Fund 45 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America Credit Suisse HSBC Bank USA, JPMorgan Chase N.A. Citibank, N.A. International National Association Bank N.A. Total Assets: Forward currency contracts # $607,207 $267,992 $10,708 $13,981 $395,344 $1,295,232 Total Assets Liabilities: Total Liabilities $— $— $— $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $330,000 $130,000 $— $13,981 $170,000 $643,981 Net amount $277,207 $137,992 $10,708 $— $225,344 $651,251 †Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. (Note 1) ## Any over-collateralization of total financial and derivative net assets is not shown. 46 Global Health Care Fund Global Health Care Fund 47 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Liaquat Ahamed 13,538,582 642,211 Ravi Akhoury 13,534,250 646,544 Barbara M. Baumann 13,601,679 579,115 Jameson A. Baxter 13,590,615 590,178 Charles B. Curtis 13,584,722 596,072 Robert J. Darretta 13,600,588 580,206 Katinka Domotorffy 13,558,425 622,369 John A. Hill 13,598,910 581,883 Paul L. Joskow 13,598,204 582,590 Kenneth R. Leibler 13,591,959 588,834 Robert E. Patterson 13,606,009 574,784 George Putnam, III 13,588,614 592,179 Robert L. Reynolds 13,598,181 582,613 W. Thomas Stephens 13,590,834 589,959 A proposal to approve a new management contract between the fund and Putnam Management was approved asfollows: Votes Votes Broker for against Abstentions non-votes 10,543,493 437,342 701,137 2,498,822 March 7, 2014 special meeting A proposal to adopt an Amended and Restated Declaration of Trust, with respect to which the February 27, 2014 meeting had been adjourned, was approved, as follows: Votes Votes Broker for against Abstentions non-votes 10,797,485 491,421 785,179 2,399,778 All tabulations are rounded to the nearest whole number. 48 Global Health Care Fund The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds: George Putnam Balanced Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Global Health Care Fund 49 Absolute Return Putnam RetirementReady ® Funds — portfolios Absolute Return 100 Fund ® with automatically adjusting allocations to Absolute Return 300 Fund ® stocks, bonds, and money market instruments, Absolute Return 500 Fund ® becoming more conservative over time. Absolute Return 700 Fund ® RetirementReady 2055 Fund Global Sector RetirementReady 2050 Fund Global Consumer Fund RetirementReady 2045 Fund Global Energy Fund RetirementReady 2040 Fund Global Financials Fund RetirementReady 2035 Fund Global Health Care Fund RetirementReady 2030 Fund Global Industrials Fund RetirementReady 2025 Fund Global Natural Resources Fund RetirementReady 2020 Fund Global Sector Fund RetirementReady 2015 Fund Global Technology Fund Global Telecommunications Fund Putnam Retirement Income Lifestyle Global Utilities Fund Funds — portfolios with managed allocations to stocks, bonds, and money Asset Allocation market investments to generate Putnam Global Asset Allocation Funds — retirement income. portfolios with allocations to stocks, bonds, and money market instruments that are Retirement Income Fund Lifestyle 1 adjusted dynamically within specified ranges Retirement Income Fund Lifestyle 2 as market conditions change. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 50 Global Health Care Fund Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Global Health Care Fund 51 Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. 52 Global Health Care Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Investment Sub-Advisor Robert E. Patterson and Assistant Treasurer The Putnam Advisory George Putnam, III Company, LLC Robert L. Reynolds Susan G. Malloy One Post Office Square W. Thomas Stephens Vice President and Boston, MA 02109 Assistant Treasurer Officers Marketing Services Robert L. Reynolds James P. Pappas Putnam Retail Management President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Mark C. Trenchard Executive Vice President, Vice President and Custodian Principal Executive Officer, and BSA Compliance Officer State Street Bank Compliance Liaison and Trust Company Nancy E. Florek Steven D. Krichmar Vice President, Director of Legal Counsel Vice President and Proxy Voting and Corporate Ropes & Gray LLP Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Global Health Care Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Global Health Care Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: April 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: April 25, 2014 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: April 25, 2014
